PER CURIAM.
Richard A. Howell appeals the district court’s orders dismissing his 42 U.S.C. § 1983 (2000) complaint without prejudice pursuant to 28 U.S.C. § 1915A(b)(l) (2000) and denying reconsideration of that order. Because Howell may be able to proceed with this action by amending his complaint to allege sufficient facts to state a claim, the dismissal order is not final and thus is not subject to appellate review. See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993). We therefore dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.